DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended claims, specifications, and drawings corrects the issues noted by the previous 112 rejections and objections, respectively. All of the previous 112 rejections and objections have been withdrawn.
Applicant’s remarks and arguments, see (Pg. 10 & Pg. 11), filed on 10-13-2021, with respect to the amended features of claim(s) 1 have been fully considered and are not persuasive.  Therefore, the rejection has not been withdrawn.  Subsequently, the rejection in view of Kazuo Nishikawa (US-2009/0,057,322) and separately Hashimoto et al. (JP-2001/151,249) is found below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "sheet set portion".  There is insufficient antecedent basis for this limitation in the claim. Noting, that there is sufficient antecedent basis for “annular sheet set portion”
Claim 5 recites the limitation "sheet pressing portion".  There is insufficient antecedent basis for this limitation in the claim. Noting, that there is sufficient antecedent basis for “annular sheet pressing portion”
                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo Nishikawa (US-2009/0,057,322, hereinafter Nishikawa) Regarding claim 5, 	
A soft container manufacturing apparatus for manufacturing a soft container comprising: a flexible body portion; and a tip sheet member blocking a tip portion of the body portion, 410463757_1Application No. 16/499,720Amendment dated October 13, 2021Reply to Office Action dated July 13, 2021wherein a self-supporting film molded body having a uniform thickness constitutes the tip sheet member and the film molded body integrally has: a tubular circumferential side portion joined to the body portion; a shoulder portion reduced in diameter in a tapered shape from the circumferential side portion toward a tip side; a top portion blocking a tip portion of the shoulder portion, and wherein a tubular or annular discharge port member is joined to an outer surface of a shoulder portion of the tip sheet member and an outer diameter of the discharge port member is smaller than an inner diameter of the tip portion of the body portion the soft container manufacturing apparatus comprising: 
a sheet molding unit 
including a first mold having a projecting die portion,
an annular second mold having an annular sheet set portion, and 
a third mold disposed so as to sandwich the second mold with the first mold, the third mold having a recessed receiving portion receiving the projecting die portion and 
an annular sheet pressing portion pressing an outer peripheral portion of a flat blank film between the sheet set portion and the sheet pressing portion, 
wherein when the projecting die portion is received into the recessed receiving portion, the projecting die portion pulls the outer peripheral portion inward from between the sheet set portion and the sheet pressing portion for forming the tip sheet member from the blank film; and 
a port molding unit facing the projecting die portion, defining a cavity with the tip sheet member on the projecting die portion, for injection-molding the discharge port member by injecting a material of the discharge port member to the cavity.
Nishikawa teaches the following:
 ([0086]) teaches that (Figs. 3 to 5) are cross-sectional views of a head part molding machine for forming a head part in a tubular body part by using a compression method. Where the head part molding machine acts as the sheet molding unit.
([0082]) teaches that the original sheet for a closing material that was produced in the above-described manner, deep drawing of the closing material was conducted by using & punching machine shown in FIG. 1. Where a holepin 27 inside a cavity 25 of a molding machine may be seen, ([0088]). The holepin acting as applicant’s mold with projecting die portion. 

    PNG
    media_image1.png
    215
    300
    media_image1.png
    Greyscale
As depicted in FIG. 3(a) and recreated here the head part molding machine has an annular second mold, with a sheet setting portion. 

    PNG
    media_image2.png
    215
    300
    media_image2.png
    Greyscale
As depicted in FIG. 3(a) and recreated here the head part molding machine has a third mold that is sandwiching the second mold and the first mold, in addition to having a recessed portion that receives the holepin.
([0090]) teaches as shown in FIG. 5(a), the mandrel 20 is pressed into the cavity 25 of the molding machine. Under the pressure created by the mandrel 20, the molten resin 26 initially spreads in the direction shown by arrows (toward the outer periphery, as shown in the figure) and forms a portion corresponding to a shoulder section of the tubular container.
([0088]) teaches that the holepin 27  is pressed against the distal end surface of the convex section of the closing material 22, whereby the distal end surface of the holepin 27 pushes the central portion of the distal end surface of the convex section of the closing material 22, thereby forming the annular protrusion section 30 to a certain degree. As seen in the “cartoon” when collectively viewing (Figs. 3 to 5), the holepin is received a recess receiving portion, and the holepin in combination with the mandrel pulls the outer peripheral portion inward.
([0088]) teaches that a molten resin 26 is then disposed around a holepin 27 inside a cavity 25 of a molding machine. A high-density polyethylene resin was used as the molten resin 26. ([0070]) teaches that depicted in (Fig. 12) the closing 
Regarding the extensive amendments to the preamble that encompasses many limitations regarding the structure of the soft container that is produced. As demonstrated above, Nishikawa teaches a sheet molding unit that comprises all the limitation and operations of the instant application. Accordingly, the sheet molding unit of Nishikawa is thus understood to be capable of fabricating a soft container that is identical to the structural limitations as set forth by the amendments to the preamble. Consequently, the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

B.) Claim(s) 5, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP-2001/151,249, hereinafter Hashimoto) 
a soft container comprising: a flexible body portion; and a tip sheet member blocking a tip portion of the body portion, 410463757_1Application No. 16/499,720Amendment dated October 13, 2021Reply to Office Action dated July 13, 2021wherein a self-supporting film molded body having a uniform thickness constitutes the tip sheet member and the film molded body integrally has: a tubular circumferential side portion joined to the body portion; a shoulder portion reduced in diameter in a tapered shape from the circumferential side portion toward a tip side; a top portion blocking a tip portion of the shoulder portion, and wherein a tubular or annular discharge port member is joined to an outer surface of a shoulder portion of the tip sheet member and an outer diameter of the discharge port member is smaller than an inner diameter of the tip portion of the body portion the soft container manufacturing apparatus comprising: 
a sheet molding unit 
including a first mold having a projecting die portion,
an annular second mold having an annular sheet set portion, and 
a third mold disposed so as to sandwich the second mold with the first mold, the third mold having a recessed receiving portion receiving the projecting die portion and 
an annular sheet pressing portion pressing an outer peripheral portion of a flat blank film between the sheet set portion and the sheet pressing portion, 
wherein when the projecting die portion is received into the recessed receiving portion, the projecting die portion pulls the outer peripheral portion inward from between the sheet set portion and the sheet pressing portion for forming the tip sheet member from the blank film; and 
a port molding unit facing the projecting die portion, defining a cavity with the tip sheet member on the projecting die portion, for injection-molding the discharge port member by injecting a material of the discharge port member to the cavity.
Hashimoto teaches the following: 
([0019]) teaches that a synthetic resin sheet is used for molding the lid member 20 and the bottom member 30 described above has a heat-sealing property that fuses with the inner surface of the synthetic resin sheet forming the body member 10 on the outer peripheral surface side of the peripheral walls 22 and 32.
([0023]) teaches in the holding portion 52, as shown in FIGS. (A) & (B), a tapered member 53 that engages with the tapered hole (inner peripheral surface of the expansion claw 52c) 52a is formed in the central hole 51a of the base 51. It is fitted into the taper hole 52a in a state of being attached to the tip of the fitted shaft 53a, and as shown in FIG. 5A, a drive (not shown) is shown in a state where the expansion claw 52c is closed (initial state). When the tapered member 53 is pulled downward via the shaft 53a by means, as shown in FIG. 3B and acts as applicants first mold. 
([0022]) teaches that as shown in (Figs. 4A & 4B), a holding portion 52 having a diameter is provided. Where the holding portion acts as applicants second annular mold.
([0021]) teaches as shown in the figure, a columnar substrate 51 having a center hole 51a. Where the columnar substrate 51 acts as applicants third mold that  has a recess for receiving portion receiving the tapered member
([0029]) teaches that as shown in (Figs. 4A & 4B). The upper end opening of the body member 10 and the peripheral wall 22 of the lid member 20 are sandwiched between the seal bar 61 and the holding portion 52 (expanded claw 52c) over the entire circumference thereof.
As shown in (Fig. 4A & 4B) the tapered member is received into the recess, the tapered member and pulls the film inward from between the second mold and the seal bar 61.
([0042]) teaches that the lid member 20 and the spout 40 are made of separate members, but both can be integrally molded by injection molding using a synthetic resin such as polypropylene.
Regarding the extensive amendments to the preamble that encompasses many limitations regarding the structure of the soft container that is produced. As demonstrated above, Hashimoto teaches a sheet molding unit that comprises all the limitation and operations of the instant application. Accordingly, the sheet molding unit of Hashimoto is thus understood to be capable of fabricating a soft container that is identical to the structural limitations as set forth by the amendments to the preamble. Consequently, the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	                                                         Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741